Case 2:20-cv-03078-TJH-PJW Document 19 Filed 08/26/21 Page 1 of 2 Page ID #:100
        Case 2:20-cv-03078-TJH-PJW Document 19 Filed 08/26/21 Page 2 of 2 Page ID #:101


of a responsive pleading or motion on or before the date upon which a response by plaintiff(s) is due. This action will be
dismissed if the above mentioned documents are not filed by the date indicated above.


cc: all counsel

CV-90                                    CIVIL MINUTES - GENERAL                          Initials of Deputy Clerk YS
